UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1918



STANISLANS MADUAKO UGWU,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A46-346-487)


Submitted:   May 30, 2007                  Decided:   June 26, 2007


Before WILLIAMS and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed in part; denied in part by unpublished per
curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, Michelle E. Latour, Assistant Director, Michele Y. F.
Sarko, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stanislans Maduako Ugwu, a native and citizen of Nigeria,

petitions for review of an order of the Board of Immigration

Appeals (Board) affirming, without opinion, the immigration judge’s

decision ordering him removed from the United States.                For the

reasons discussed below, we dismiss the petition for review in part

and deny the petition for review in part.

             Based on his own admissions before the immigration judge,

Ugwu was found removable as an inadmissible alien who had been

convicted of a crime involving moral turpitude.                See 8 U.S.C.

§ 1182(a)(2)(A)(i)(I) (2000).        Because we find that Ugwu is indeed

an   alien   who   has   been   convicted   of   a   crime   involving   moral

turpitude, 8 U.S.C.A. § 1252(a)(2)(C) (West 2005) divests us of

jurisdiction, except as provided in § 1252(a)(2)(D), to review

Ugwu’s final order of removal.        We therefore dismiss the petition

for review in part.

             Pursuant to § 1252(a)(2)(D), we retain jurisdiction over

“constitutional claims or questions of law.”            In his petition for

review, Ugwu claims that his guilty plea to the underlying criminal

charges in the Circuit Court of Arlington County, Virginia, was not

knowing or voluntary as he did not fully understand the immigration

consequences of his actions.         We find this claim to be without

merit.   In order to pursue this claim, Ugwu’s remedy is to file for

post-conviction relief in his state criminal case.             Moreover, the


                                    - 2 -
immigration judge and the Board cannot go behind the criminal

judgment    and    consider    an     alien’s    collateral   attack    on    his

conviction.       See, e.g., Abiodun v. Gonzales, 461 F.3d 1210, 1217

(10th Cir. 2006); Olivera-Garcia v. INS, 328 F.3d 1083, 1087 (9th

Cir. 2003); Trench v. INS, 783 F.2d 181, 184 (10th Cir. 1986);

Zinnanti v. INS, 651 F.2d 420, 421 (5th Cir. 1981).               We therefore

deny this portion of Ugwu’s petition for review.*

            Accordingly, although we grant Ugwu’s pending motion to

proceed in forma pauperis, we dismiss the petition for review in

part and deny it in part.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the    court    and     argument   would   not   aid   the

decisional process.



                                                 PETITION DISMISSED IN PART;
                                                              DENIED IN PART




     *
      To the extent that Ugwu’s argument that he was not an
arriving alien and thus should not have been charged as an alien
seeking admission to the United States can be considered an
appropriate legal or constitutional claim, we find that we have no
jurisdiction to consider this claim as Ugwu failed to present it to
the immigration judge or Board. See 8 U.S.C. § 1252(d)(1) (2000);
Asika v. Ashcroft, 362 F.3d 264, 267 n.3 (4th Cir. 2004).



                                       - 3 -